 8:17-cv-00386-JMG-SMB Doc # 127 Filed: 08/02/19 Page 1 of 11 - Page ID # 868



                      IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF NEBRASKA

 DATABASEUSA.COM, LLC                     )            CASE NO 8:17-CV-386
                                          )
              Plaintiff,                  )
                                          )
        vs.                               )     DEFENDANT INFOGROUP, INC.’S
                                          )        BRIEF IN OPPOSITION TO
 BLAKE VAN GILDER; INFOGROUP,             )     PLAINTIFF’S MOTION TO COMPEL
 INC., a Corporation; and KOLEY           )
 JESSEN, P.C. L.L.O.                      )
                                          )
              Defendants.                 )

                                    INTRODUCTION

       Plaintiff DatabaseUSA.com, LLC (“Database”) initiated the current lawsuit based

on a discovery dispute arising in another separate lawsuit, Infogroup, Inc. v.

DatabaseUSA.com, appearing in this court at Case No. 8:14-CV-49 (“the Underlying

Litigation”). In the Underlying Litigation, a discovery dispute arose wherein Database

claimed that Koley Jessen, P.C. L.L.O. (“Koley Jessen”) (counsel for Defendant

Infogroup, Inc. (“Infogroup”) in the Underlying lawsuit) did not provide documents to

Database that had been provided to Koley Jessen by Defendant Blake Van Gilder (“Van

Gilder”).

       The discovery dispute in the Underlying Litigation manifested itself in the form of

Database filing a Motion for Sanctions (ECF No. 256, Def.’s Mot. for Sanctions, Case No.

8:14CV00049, D. Neb.). The issues surrounding the discovery dispute were fully briefed

by the parties (ECF Nos. 259, 265, 268, Case No. 8:14CV00049, D. Neb), evidence was

offered (ECF Nos. 258 and 266, Case No. 8:14CV00049, D. Neb), and the issues were

fully submitted to the Court (ECF No. 277, Case No. 8:14CV00049, D. Neb).
 8:17-cv-00386-JMG-SMB Doc # 127 Filed: 08/02/19 Page 2 of 11 - Page ID # 869



      However, before the Court issued its ruling on the Motion for Sanctions in the

Underlying Litigation, Database decided to take its allegations made in the discovery

motion, reword them to assert certain “causes of action”, and file suit against the named

Defendants in the District Court of Douglas County, Nebraska (ECF No. 1, Exhibit A –

Plaintiff’s Complaint and Jury Demand).     After filing its new action in State Court,

Database then withdrew its Motion for Sanctions pending in the Underlying Litigation

(ECF No. 278, Case No. 8:14CV00049, D. Neb).

      The new action filed by Database in the District Court of Douglas County,

Nebraska was properly and timely removed to this Court. (Please see ECF No. 1).

Thereafter, Database has since amended its original Complaint, filing a Third Amended

Complaint (ECF No. 106) on April 16, 2019. In its most recent pleading, Database alleges

violation of the Nebraska Trade Secrets Act, Neb Rev Stat§ 87-501 et seq.; “aiding and

abetting a civil conspiracy”; and “unjust enrichment” against Infogroup. Infogroup has

denied all such claims made by Database, and asserted several affirmative defenses.

(Please see ECF No. 113, Infogroup’s Answer to Plaintiff’s Third Amended Complaint).

      In an effort to develop some evidence in support of the allegations it has made in

the Third Amended Complaint, Database has sought discovery of communications

between Infogroup and its attorneys. Towards this end, Database has issued certain

Interrogatories and Requests to Produce and made requests for depositions of

Infogroup’s current and former attorneys and employees, asking Infogroup (and its

attorneys) to disclose to Database the communications Infogroup had with its attorneys.

      Infogroup has objected to such discovery requests on the basis of privilege, and

has provided a Privilege Log (Exhibit A) as to those written privileged communications


                                           2
 8:17-cv-00386-JMG-SMB Doc # 127 Filed: 08/02/19 Page 3 of 11 - Page ID # 870



between Infogroup and its attorneys. Clearly, all communications between Infogroup and

its legal counsel are privileged communications, pursuant to the attorney-client privilege,

and are plainly beyond the scope of discoverable information.

      With regard to the scope of permissible discovery, Federal Rule of Civil Procedure

26(b)(1) provides:

      Unless otherwise limited by court order, the scope of discovery is as

      follows: Parties may obtain discovery regarding any nonprivileged matter

      that is relevant to any party's claim or defense and proportional to the needs

      of the case, considering the importance of the issues at stake in the action,

      the amount in controversy, the parties' relative access to relevant

      information, the parties' resources, the importance of the discovery in

      resolving the issues, and whether the burden or expense of the proposed

      discovery outweighs its likely benefit. Information within this scope of

      discovery need not be admissible in evidence to be discoverable.


      Fed. R. Civ. P. 26(b)(1). (Emphasis added).



      Despite the limitation on discovery to any “nonprivileged matter,” Database now

demands that Infogroup (and its attorneys) disclose to Database communications

between Infogroup and its attorneys, and has filed a Motion to Compel (ECF No. 120)

seeking disclosure of those attorney-client communications. However, the attorney-client

privilege “is the oldest of the privileges for confidential communications known to the

common law.” Upjohn Co. v. United States, 449 U.S. 383, 389, 101 S.Ct. 677, 66 L.Ed.2d

584 (1981). It exists “to encourage full and frank communication between attorneys and


                                            3
 8:17-cv-00386-JMG-SMB Doc # 127 Filed: 08/02/19 Page 4 of 11 - Page ID # 871



their clients and thereby promote broader public interests in the observance of law and

administration of justice.” Id. It is “perhaps, the most sacred of all legally recognized

privileges, and its preservation is essential to the just and orderly operation of our legal

system.” United States v. Bauer, 132 F.3d 504, 510 (9th Cir.1997). “[T]he ‘essence’ of

the attorney-client privilege is the protection of what was ‘expressly made confidential or

should reasonably be assumed....’ ” Neuberger Berman Real Estate Income Fund, Inc. v.

Lola Brown Tr. No. 1B, 230 F.R.D. 398, 410 (D. Md. 2005), citing Sheet Metal Workers

International Assoc. v. Sweeney, 29 F.3d 120, 125 (4th Cir.1994).

       The communications that Database seeks are privileged communications between

Infogroup and its attorneys, and because Infogroup has not waived its privilege and

continues to assert the attorney-client privilege over all such communications, Infogroup

opposes Database’s Motion to Compel and requests that its Motion be denied.

                                       ARGUMENT

I.     The Scaglione Declaration Was Not a Waiver of the Attorney-Client

       Privilege because it Did Not Disclose Confidential Communications

       In support of its Motion to Compel, Database inaccurately asserts that Infogroup

has waived the attorney-client privilege by virtue of the contents of a declaration of one

of its attorneys, Gregory Scaglione (the “Scaglione Declaration”).          The Scaglione

Declaration was identified as Exhibit F in ECF Nos. 265-266, Def.’s Brief in Opp. Mot. for

Sanctions and accompanying exhibits, Case No. 8:14CV0049, D. Neb., filed in the

Underlying Litigation. Database’s assertion of waiver is inaccurate, because nothing in

the Scaglione Declaration constitutes a waiver of the attorney-client privilege and

Infogroup continues to assert the attorney-client privilege.



                                             4
 8:17-cv-00386-JMG-SMB Doc # 127 Filed: 08/02/19 Page 5 of 11 - Page ID # 872



      A reading of the Scaglione Declaration shows that it does not disclose the actual

content of any attorney-client communications between Infogroup and its attorneys.

Rather, it provides a general description of the steps taken by Mr. Scaglione (as the

attorney for Infogroup) in dealing with the contact between he and Blake Van Gilder, the

handling of information that Blake Van Gilder provided to Mr. Scaglione, and how the

discovery dispute otherwise transpired in the Underlying Litigation involving the contact

from Blake Van Gilder.

      The description of events as provided in the Scaglione Declaration was done in an

effort to inform the Court how the Van Gilder information had been handled by the attorney

for Infogroup, and only generally describes the actions taken by the attorney without

reciting the specific content of any actual attorney-client communication. As such, there

was no waiver of the privilege.

      Federal Courts have consistently found that general references to conversations

between an attorney and client are insufficient to waive privilege. See Kovacs v. Hershey

Co., No. 04-CV-01881-WYD, 2006 WL 3054167, at *3 (D. Colo. Oct. 25, 2006). It is the

substance of the communication that is protected by the attorney-client privilege, not the

fact that there has been a communication. Burton v. R.J. Reynolds Tobacco Co., Inc.,

170 F .R.D. 481, 484 (D.Kan.1997).

      Further, the disclosure of non-privileged communications does not waive privilege

with respect to any privileged communications involving the same subject matter. Please

see, Exmark Mfg. Co. v. Briggs & Stratton Power Prod. Grp., LLC, No. 8:10CV187, 2015

WL 429964, at *7 (D. Neb. Feb. 2, 2015); See also Blankenship v. USA Truck, Inc., 515

F. App'x 622, 623 (8th Cir. 2013) (party did not waive attorney-client privilege over



                                            5
 8:17-cv-00386-JMG-SMB Doc # 127 Filed: 08/02/19 Page 6 of 11 - Page ID # 873



privileged communications by having its counsel testify about non-privileged

communications).

       Applying the findings above to the case at hand, Infogroup submits that the

Scaglione Declaration fits squarely within the enunciated principle, that general

descriptions of actions or communications that do not otherwise disclose a significant part

of or the specific substance of any attorney-client communication, do not constitute a

waiver of the attorney-client privilege.

       Arguendo, to the extent any of the contents of the Scaglione Declaration could be

considered disclosure of confidential information, the disclosure was not made with the

intent to waive the attorney-client privilege.     The declaration itself provides limited

information and was submitted to inform the Court as to the interaction between

Infogroup’s attorneys and Blake Van Gilder, relative to the allegations made against

Infogroup and its attorneys by Database in its Motion for Sanctions.

       If this Court finds that a portion of the contents of the Scaglione Declaration

constitutes a waiver of the attorney-client privilege (a premise rejected and disputed by

Infogroup), then any such waiver is limited in scope. Federal Rule of Evidence Rule

502(a) applies to the situation where there has been a disclosure of a communication or

information covered by the attorney-client privilege, and provides:

       (a) Disclosure Made in a Federal Proceeding or to a Federal Office or

       Agency; Scope of a Waiver. When the disclosure is made in a federal proceeding

       or to a federal office or agency and waives the attorney-client privilege or work-

       product protection, the waiver extends to an undisclosed communication or

       information in a federal or state proceeding only if:



                                             6
 8:17-cv-00386-JMG-SMB Doc # 127 Filed: 08/02/19 Page 7 of 11 - Page ID # 874



      (1) the waiver is intentional;

      (2) the disclosed and undisclosed communications or information concern the

      same subject matter; and

      (3) they ought in fairness to be considered together.



      The Judicial Conference Advisory Committee on Evidence Rules, in its explanatory

note for Evidence Rule 502, Subdivision (a), states:

      The rule provides that a voluntary disclosure in a federal proceeding or to a

      federal office or agency, if a waiver, generally results in a waiver only of the

      communication or information disclosed; a subject matter waiver (of either

      privilege or work product) is reserved for those unusual situations in which

      fairness requires a further disclosure of related, protected information, in

      order to prevent a selective and misleading presentation of evidence to the

      disadvantage of the adversary.

      (Emphasis added).



      In this instance, there has been no intent from Infogroup or its attorneys to convey

any specific attorney-client communication, nor have they intentionally waived the

attorney-client privilege. The information in the Scaglione Declaration is general and does

not specifically recite the actual content of any direct communications between Infogroup

and its attorneys. If this Court were to find that any of the content of the Scaglione

Declaration constitutes an actual disclosure of protected communications, and a waiver

of the privilege occurred, any such waiver should be limited to the contents of the



                                             7
 8:17-cv-00386-JMG-SMB Doc # 127 Filed: 08/02/19 Page 8 of 11 - Page ID # 875



Declaration itself, as there is no support for a finding that an “unusual” situation exists

where complete subject matter waiver has occurred. Accordingly, Infogroup respectfully

requests that Plaintiff’s Motion to Compel seeking the disclosure of attorney-client

communication between Infogroup and its attorneys be denied.



II.    Database is Not Entitled to Information Protected by the Work Product

Doctrine.

       Database also seeks the production of information that is protected by the work

product doctrine. “The work-product doctrine protects documents prepared by attorneys

in anticipation of litigation for the purpose of analyzing and preparing a client's case.”

Sandra T.E. v. South Berwyn School Dist. 100, 600 F.3d 612, 618 (7th Cir.2010).

       The work-product doctrine was established by Hickman v. Taylor, 329 U.S. 495

(1947), and is now codified in Fed.R.Civ.P. 26(b)(3)(A): “Ordinarily, a party may not

discover documents and tangible things that are prepared in anticipation of litigation or

for trial by or for another party or its representative (including the other party's attorney,

consultant, surety, indemnitor, insurer, or agent).” However, under certain circumstances,

such materials may be discoverable if “the party shows that it has substantial need for the

materials to prepare its case and cannot, without undue hardship, obtain their substantial

equivalent by other means.” Fed.R.Civ.P. 26(b)(3)(A)(ii). In any event, the court “must

protect against disclosure of the mental impressions, conclusions, opinions, or legal

theories of a party's attorney or other representative concerning the litigation.”

Fed.R.Civ.P. 26(b)(3)(B).     See also, Williams v. Herron, No. 8:09CV201, 2011 WL

555127, at *5 (D. Neb. Feb. 8, 2011).



                                              8
 8:17-cv-00386-JMG-SMB Doc # 127 Filed: 08/02/19 Page 9 of 11 - Page ID # 876



       In the present matter, Infogroup’s attorney, Greg Scaglione, during the course of

the Underlying Litigation and in his representation of Infogroup, interviewed Blake Van

Gilder. Federal Courts have found that interviews conducted by a party’s attorney in the

course of litigation, along with any recordings and transcripts of such interview, are

protected by the work product doctrine. See, e.g., Herrera v. Union Pacific Railroad Co.,

No. 8:15CV426, 2017 WL 1458677, at *1 (D. Neb. Apr. 24, 2017); Adams v. City of

Montgomery, 282 F.R.D. 627, 634 (M.D. Ala. 2012), supplemented, No. 2:10CV924-MHT,

2012 WL 1952294 (M.D. Ala. May 30, 2012) (audio recordings of witness interviews were

protected work product); Frank v. L.L. Bean, Inc., No. CIV. 04-221-P-S, 2005 WL

2177062, at *2 (D. Me. Sept. 8, 2005) (denying motion to compel unredacted copy of

witness interview transcript).

       Database is not entitled to the recording of the interview by Greg Scaglione of

Blake Van Gilder, or any transcripts or notes of the interview, as they are protected work

product. Accordingly, Database’s Motion to Compel seeking production of the work

product of Infogroup’s attorneys should be denied.

                                     CONCLUSION

       Database seeks discovery of information from Infogroup that is protected by the

attorney-client privilege and/or work product doctrine. Such information is clearly beyond

the scope of discoverable information, as set forth in Fed. R. Civ. P. 26(b)(1).

Recognizing that the information is privileged, Database nevertheless seeks to overcome

the privileges by claiming that Infogroup has waived the attorney-client privilege due to

the content of a declaration previously filed by one of its attorneys in the Underlying

Litigation. Infogroup denies that there has been any waiver, and affirmatively states that



                                            9
8:17-cv-00386-JMG-SMB Doc # 127 Filed: 08/02/19 Page 10 of 11 - Page ID # 877



it continues to maintain and assert the privilege protecting its communications with its

attorneys. The information contained in the Scaglione Declaration is general, limited in

scope, and does not constitute disclosure or waiver of any privileged attorney-client

communications with Infogroup. In the event this Court were to determine, however, that

any content of the Scaglione Declaration constitutes a disclosure of any privileged

attorney-client communication between Infogroup and its attorneys, such disclosure, if

also considered to be a waiver, should be found to be a limited waiver of the privilege

involving only the content of the Declaration itself, and should not be considered a “subject

matter” waiver involving all attorney-client privileged communications between Infogroup

and its attorneys.

        Finally, the legal work performed by Infogroup’s attorneys during the course of the

Underlying Litigation in securing an interview of Blake Van Gilder, is protected by the work

product doctrine, and should not be subject to discovery by Infogroup’s adversary in this

litigation.

        For these reasons, Infogroup requests that Database’s Motion to Compel be

denied, and for such other and further relief as this Court deems just and equitable.




                                             10
8:17-cv-00386-JMG-SMB Doc # 127 Filed: 08/02/19 Page 11 of 11 - Page ID # 878



               RESPECTFULLY SUBMITTED this 2nd day of August, 2019.

                                           INFOGROUP, INC., Defendant

                                     By:   s/ Matthew D. Hammes
                                           Matthew D. Hammes, #21484
                                           LOCHER PAVELKA DOSTAL
                                           BRADDY & HAMMES, L.L.C.
                                           200 The Omaha Club
                                           2002 Douglas Street
                                           Omaha, NE 68102
                                           P: (402) 898-7000
                                           F: (402) 898-7130
                                           E: mhammes@lpdbhlaw.com
                                           ATTORNEY FOR INFOGROUP, INC.

                                 CERTIFICATE OF SERVICE

       THE UNDERSIGNED hereby certifies that on the 2nd day of August, 2019, he filed

the foregoing with the Clerk of the Court using the CM/ECF system, which sent notification

of such filing to all registrants.

                                           s/ Matthew D. Hammes




                                            11
